Citation Nr: 1453864	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for right lower extremity neuropathy, including as due to herbicide exposure and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for left lower extremity neuropathy, including as due to herbicide exposure and/or as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, including as due to herbicide exposure and/or as secondary to diabetes mellitus.

5.  Entitlement to service connection for a skin disorder, claimed as skin cancer, including as due to herbicide exposure.

6.  Entitlement to service connection for chronic urinary infections, including as secondary to diabetes mellitus.

7.  Entitlement to service connection for nephritis, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2013 rating decisions of the Des Moines, Iowa RO.  In a June 2014 substantive appeal regarding the claims for nephritis and chronic urinary infections, the Veteran requested a hearing before the Board; however, in a September 2014 statement, the hearing request was withdrawn.

The issues of service connection for hypertension and for chronic urinary infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran was exposed to herbicide agents during service in Thailand; he has a diagnosis of, and has received treatment for, diabetes mellitus.

2.  It is reasonably shown that the Veteran's neuropathies of the bilateral lower extremities are secondary to his diabetes mellitus.

3.  A chronic skin disorder was not incurred in service, and the preponderance of the evidence is against a finding that the Veteran's current skin disorder is related to his service or exposure to herbicides in service.

4.  Nephritis is not currently shown.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, diabetes mellitus is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, service connection for neuropathies of the bilateral lower extremities as secondary to diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Service connection for a skin disorder is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Service connection for nephritis is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought with respect to the diabetes mellitus and bilateral lower extremity neuropathy claims, there is no reason to belabor the impact of the VCAA on those matters, since any notice error or duty to assist omission is harmless. 

With respect to the remaining claims adjudicated below, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in December 2005, March 2006, July 2006, and November 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO arranged for a VA skin examination in January 2007, which will be discussed in greater detail below; the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

With respect to the nephritis claim, as the record is devoid of any showing that the Veteran has nephritis or had nephritis at any time during this appeal, the low threshold of McLendon as not been met as there is no competent evidence of a current nephritis disability.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.


Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

Diabetes mellitus

Certain diseases, to include diabetes mellitus, type II, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

The Veteran's postservice treatment records show ongoing treatment for diabetes mellitus, first diagnosed in 1995 (as reflected on February 1999 private treatment records).  It is not in dispute that he has diabetes mellitus.

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

The Veteran contends that he was exposed to Agent Orange while he was stationed at Udorn Airfield in Thailand from October 1967 to July 1968.  He contends that he was a jet engine mechanic who spent much of his time working underneath F-4C and RF-4C jets on the flight line, restoring engines due to mount problems.  He contends that the base was sprayed on a daily basis by large trucks.  He has indicated that his duties placed in him in close proximity to the base perimeter on a daily basis while he was stationed in Thailand.  See Veteran's October 2006 statement and Veteran's representative's March 2009 statement.

The Veteran's service personnel records confirm that he was stationed at Udorn Air Force Base in Thailand from October 1967 to July 1968 and that his MOS was jet engine mechanic.  As noted by the Veteran's attorney, the "Project CHECO Southeast Asia Report: Base Defense in Thailand" includes the statement that "[t]he perimeter [at Udorn] was also very close to the aircraft at several points."

Upon consideration of the Veteran's statements, and the evidence of record, including the aforementioned notation in the Project CHECO Report, the Board finds the duties and incidents described by the Veteran to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having been near the perimeter, it is reasonable to assume that he was on the perimeter of the base while performing his regular duties.  In turn, the Board finds the Veteran's statements regarding service near the perimeter areas of Udorn Air Force Base to be credible.  Therefore, the Board concludes that he was on the perimeter of the base while stationed at Udorn.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In conclusion, as the Board has conceded exposure to herbicides in Thailand, the Board finds that the evidence supports a grant of service connection for diabetes mellitus, type II, on a presumptive basis as a result of herbicide exposure.

Neuropathies of the lower extremities

The Veteran claims, in essence, that he suffers from neuropathies of both lower extremities which are secondary to his diabetes mellitus, for which service connection is being granted herein.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any neurological disability of the lower extremities.  On April 1968 service separation examination, the Veteran's lower extremities were normal on clinical evaluation.

Private treatment records from February through July 1999 reflect complaints of body aches all over, in the hands, wrists, feet, hips, and neck; the impressions included poly arthralgia.

A December 1999 series of VA examinations repeatedly diagnosed diabetic neuropathy of the lower extremities.  At that time, the Veteran complained of pain and discomfort in his feet, described as an abnormal sensation with occasional feelings like electric shocks.  He complained of some numbness and occasional tingling.  

VA treatment records through 2014 confirm ongoing treatment for neuropathy of the lower extremities.

The Veteran's postservice treatment records show ongoing treatment for neuropathies of the lower extremities; it is not in dispute that he has such disabilities.  It is also not in dispute that the neuropathies are due to his diabetes mellitus, for which service connection is herein granted.  Accordingly, service connection for the lower extremity diabetic neuropathy disabilities is warranted.  

Skin disorder

The Veteran asserts that he has a chronic skin disorder incurred in or caused by his service, including his conceded herbicide exposure in service.  

As noted above, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who had presumptive exposure to certain herbicide agents in service.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e).  The only skin disorder included in the list is chloracne.  As the Veteran has never been shown to have chloracne (nor has he ever alleged to have such disability), service connection is not warranted under these presumptive provisions.

The Veteran's STRs show treatment for skin problems.  In March 1967, he was treated after spilling dichloromethane (carbon remover) on his hands.  In October 1967, a rash was noted on his forearm and arm; the impression was possible contact dermatitis.  The remaining STRs are otherwise silent for any complaints, findings, treatment, or diagnosis for a skin disorder.  On April 1968 service separation examination, the Veteran's skin was normal on clinical evaluation.

On February 1999 private treatment, the Veteran reported that his skin problems started two years earlier with a small patch on the left forearm, and later spreading to the back, other arm, feet, and hips.  Subsequent VA and private treatment records reflect treatment for psoriasis.

On December 1999 VA general medical examination, the Veteran reported that over the previous one to two years, he had developed psoriasis over the elbows, knees, and back.  Following a physical examination, the diagnoses included psoriasis.

On December 1999 VA skin examination, the Veteran reported that he was diagnosed with psoriasis approximately a year and a half earlier.  He had been treated with steroid creams.  Following a physical examination, the impression was psoriasis.

On September 2002 examination for Social Security disability purposes, the Veteran reported that he had had psoriatic lesions since 1995 that had progressively worsened.  Following a physical examination, the diagnoses included psoriasis; he was noted to have multiple psoriatic lesions.

Social Security Administration records reflect that the Veteran was granted disability beginning June 2002, based on a primary diagnosis of psoriasis and a secondary diagnosis of diabetes mellitus.

On January 2007 VA skin examination, the Veteran was noted to have been initially diagnosed with guttate psoriasis in 1994 or 1995 by a general physician, who treated him with steroid creams.  He started seeking VA treatment in 1999, at which time the Veteran reported that he had also developed psoriatic arthritis in the previous several months.  Following a physical examination, the diagnosis was psoriasis.  The examiner opined that it is less likely than not (less than 50/50 probability) that the Veteran's skin condition was caused by or a result of exposure to dichloromethane.  The examiner explained that while psoriasis often starts in the early 20s, there is no evidence in the Veteran's STRs that he had psoriasis while in service.  The STRs show that he was treated for a skin irritation secondary to dichloromethane and for hand cellulitis, and there is also a record of treatment for a maculoparular rash of the forearm, but this was additionally described as vesicular in nature, which is not consistent with the rash of psoriasis.  The examiner opined that while the exact etiology of psoriasis is not known, there is most likely a genetic predisposition with immune mediation of the disease; the examiner noted that the Veteran is known to have a family history of psoriasis.  The examiner further noted that psoriasis also occurs more frequently in smokers and with excess alcohol intake.  The examiner stated that exposure to dichloromethane is not a recognized cause of psoriasis.

VA treatment records through 2014 confirm ongoing treatment for psoriasis.

As the Veteran currently has psoriasis, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of psoriasis were not chronic in service; were not continuous after service; and the current skin disorder is not related to service.  As an initial matter, the Veteran has not specifically contended that he has had skin symptoms continuously since service.

The preponderance of the evidence is against a finding that a skin disorder was incurred in service.  The STRs are silent for any complaints or findings regarding psoriasis or other chronic skin disorder.

The post-service medical evidence of record does not show evidence of complaints or treatment for a skin disorder until 1999, or not until approximately 30 years after the Veteran's separation from service.  And while this, alone, is not altogether determinative or dispositive of whether he had a skin disorder during those several intervening years dating back to his service, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Consequently, service connection for a skin disorder on the basis that it became manifest in service and persisted is not warranted.  It is not alleged otherwise.

Post service evaluation/treatment records provide no indication that a chronic skin disorder may somehow be directly related to the Veteran's service.  Accordingly, service connection for a skin disorder on the basis that it was incurred or aggravated in service is not warranted.  

The January 2007 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's psoriasis was not caused by or incurred in service or events therein.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinion to be persuasive.  In this regard, the Board notes that the question of etiology regarding a chronic skin condition is one that is strictly medical in nature, beyond the realm of lay observation.  Consequently, the Veteran's own opinions in these matters are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder.  Accordingly, it must be denied.

Nephritis

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the kidneys.  On April 1968 service separation examination, the endocrine and genitourinary systems were normal on clinical findings.

VA treatment records reflect that the Veteran was treated for hematuria in November and December 1968.  At the time, the impressions included probable nephritis, mild trigonitis and questionable nephritis, and chronic glomerulonephritis.  A January 1969 hospital discharge summary noted that the Veteran's only genitourinary symptom was dark urine.  A renal biopsy showed no abnormality or active disease present.  There was no detectable renal disease that accounted for the Veteran's hematuria; he was also evaluated by Urology, who could not find a cause for the hematuria.  The belief was that the Veteran's hematuria most likely was benign and idiopathic.

A March 1969 rating decision denied service connection or hematuria based on a finding that it was not a disease in itself but rather a symptom, and that the hematuria was believed to be probably idiopathic and benign.  

On September 2002 examination for Social Security disability purposes, the examiner noted that there was no clear history of nephropathy.

On June 2011 VA treatment, the impressions following a renal ultrasound included no evidence of renal masses or hydronephrosis; splenomegaly; and left splenorenal shunt.

A June 2012 CT of the abdomen and pelvis showed a tiny left inferior pole renal calculus; a hypodensity at the anterior aspect of the right inferior pole cortex likely representing a small cyst; prominent areas of hypoenhancement in the left kidney; and apparent thinning of the cortex with adjacent perirenal scarring suggesting the possibility of prior areas of infarction or previous pyelonephritis of uncertain age.

All other available VA and private treatment records are silent for a diagnosis of, or treatment for, any kidney disability.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic kidney disability or nephritis.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for nephritis.  Significantly, the Veteran has never identified (despite being requested to do so) a physician who gave a confirmed diagnosis of nephritis or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for nephritis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for nephritis.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for diabetic neuropathy of the bilateral lower extremities is granted.

Service connection for a skin disorder is denied.

Service connection for nephritis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2014).

The Veteran alleges that his current disability of chronic urinary tract infections is secondary to his diabetes mellitus.  It is not in dispute that he has this disability, as the post service treatment records reflect numerous instances of treatment for chronic urinary tract infections.  On June 2012 VA treatment, the treating physician stated that there was no currently known etiology for the Veteran's recurrent UTIs; it was noted that the Veteran suffered from diabetes.  The impression was UTI with microscopic hematuria.  The treating physician opined that the etiology of the Veteran's UTIs was vexing: he was emptying completely and had few LUTS, making BPH [benign prostatic hypertrophy] lower on the differential, and no anatomic abnormalities or stones were noted on CT urogram.  His flow and cyso demonstrated an enlarged prostate with enlarged lateral lobes, which was further demonstrated by poor flow on uroflow.  The physician opined that the next likely etiology may be poorly controlled diabetes.

The Veteran has not been afforded a VA examination to address the medical questions presented regarding this matter, namely whether the record supports his allegations that his chronic urinary tract infection disability is related to his diabetes mellitus, for which the Board has granted service connection herein.  A remand to secure opinions that address these questions is necessary.  McLendon, supra.  

Regarding hypertension, the Veteran contends that his current hypertension is secondary to his conceded herbicide exposure in service and/or his now service connected diabetes mellitus.

NAS (National Academy of Sciences) has determined there is a possible link between herbicide exposure and hypertension.  As required by law, VA has entered into an agreement with NAS to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Prior to 2006, NAS placed hypertension into the "inadequate or insufficient evidence" category, but in 2006, as the Secretary acknowledged in a notice published in the Federal Register, elevated the disease into the "limited or suggestive evidence of association" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  

NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  As such, the Board finds that a medical opinion is warranted to assist in determining whether the Veteran's currently diagnosed hypertension is related to service, to include in-service herbicide exposure.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment that are not already associated with the record.  

2.  Arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his hypertension, as well as the nature and likely etiology of his claimed disability of chronic urinary tract infections.

The Veteran's claims file (including this remand) must be furnished to the examiner for review in connection with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

A. Please identify (by medical diagnosis) each of the Veteran's current disabilities regarding:
a. hypertension and 
b. chronic urinary tract infections.

B. As to each disability entity diagnosed, please opine:
a. whether it is at least as likely as not (a 50% or greater probability) that any diagnosed chronic urinary tract infection disability is related directly to the Veteran's service/disease or injury therein, including his conceded exposure to herbicides; and
b. whether it is at least as likely as not (a 50% or greater probability) that any diagnosed hypertension disability is related directly to the Veteran's service/disease or injury therein, including his conceded exposure to herbicides.  In so doing, the examiner is advised that the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

C. As to each hypertension and chronic urinary tract infection disability entity diagnosed, please also opine whether it is at least as likely as not (a 50% or greater probability) that such was
a. caused by the Veteran's service-connected diabetes mellitus; or
b. aggravated (the response must address aggravation) by the Veteran's service-connected diabetes mellitus.

Please explain the rationale for all opinions stated. 

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


